Case 2:19-cv-10099-SDW-LDW Document 28-1 Filed 09/16/19 Page 1 of 2 PageID: 512




  Gregory J. Bevelock
  BEVELOCK & FISHER LLC
  14 Main St., Suite 200
  Madison, NJ 07940
  Tel: (973) 845-2999
  Fax: (973) 845-2797
  gbevelock@bevelocklaw.com
 Attorneys for Defendants Sun Pharma
 Global FZE, Sun Pharma Global Inc., Sun
 Pharmaceutical Industries, Inc., and Sun
 Pharmaceutical Industries Limited


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 CELGENE CORPORATION,

               Plaintiff,
                                                   C.A. No. 2:19-cv-10099 (SDW) (LDW)
       v.
                                                   [PROPOSED] ORDERING DISMISSING
                                                   PLAINTIFF’S COMPLAINT
 SUN PHARMA GLOBAL FZE, SUN
 PHARMA GLOBAL INC., SUN
 PHARMACEUTICAL INDUSTRIES, INC.,
 and SUN PHARMACEUTICAL
 INDUSTRIES LIMITED,

               Defendants.


        THIS MATTER having been opened to the Court by counsel for defendants, Sun

 Pharma Global FZE, Sun Pharma Global Inc., Sun Pharmaceutical Industries, Inc., and Sun

 Pharmaceutical Industries Limited (collectively, “Defendants”), for an Order dismissing the

 Complaint of plaintiff, Celgene Corporation, for lack of subject matter jurisdiction and failure to

 state a claim upon which relief can be granted pursuant to Rules 12(b)(1) and 12(b)(6) of the

 Federal Rules of Civil Procedure Order; and the Court having considered the papers filed in

 support of and in opposition to the motion; and for good cause shown;



                                                  1
Case 2:19-cv-10099-SDW-LDW Document 28-1 Filed 09/16/19 Page 2 of 2 PageID: 513




        IT IS, therefore, on this ____ day of ______________, 2019,

        ORDERED that Defendants’ motion to dismiss is granted and the Complaint in the

 above-captioned matter is hereby dismissed.



                                                   _________________________________
                                                   HON. SUSAN D. WIGENTON, U.S.D.J.




                                               2
